                 Case 3:19-cr-00377-WHA Document 82 Filed 06/16/20 Page 1 of 3




 1   RAMSEY & EHRLICH LLP
     MILES EHRLICH - #237954
 2   miles@ramsey-ehrlich.com
     ISMAIL RAMSEY - #189820
 3   izzy@ramsey-ehrlich.com
 4   AMY CRAIG - #269339
     amy@ramsey-ehrlich.com
 5   803 Hearst Avenue
     Berkeley, CA 94710
 6   (510) 548-3600 (Tel)
     (510) 291-3060 (Fax)
 7
     Attorneys for Defendant
 8   ANTHONY LEVANDOWSKI
 9
                                  UNITED STATES DISTRICT COURT
10
                               NORTHERN DISTRICT OF CALIFORNIA
11
                                        SAN FRANCISCO DIVISION
12
     United States,                                    )   Case No.: CR 19-00377-WHA
13                                                     )
                                                       )
14                   Plaintiff,                        )   STIPULATION AND [PROPOSED]
                                                       )   ORDER RE PAYMENT OF
15          v.                                         )   RESTITUTION BEFORE
                                                       )   SENTENCING
16   Anthony Levandowski,                              )
                                                       )
17                    Defendant                        )
                                                       )
18                                                     )
                                                       )
19                                                     )
20
21           Defendant Anthony Levandowski and the United States, by and through their respective

22   counsel, hereby stipulate and agree as follows:

23           1. In the Plea Agreement dated March 19, 2020, Mr. Levandowski agreed to pay full

24   restitution in the amount of $756,499.22 for costs Waymo and/or Google incurred in the course

25   of assisting the government’s investigation. Dkt. 77-1, ¶9.

26           2. In the Plea Agreement, Mr. Levandowski agreed to make this restitution payment

27
28
                                                       1
     STIPULATION AND [PROPOSED] ORDER
     CASE NO. CR 19-377-WHA
                  Case 3:19-cr-00377-WHA Document 82 Filed 06/16/20 Page 2 of 3




 1   through the Office of the Clerk of the District Court by bank or cashier’s check or money order
 2   payable to the “Clerk, United States District Court.” Id.
 3           3.       Mr. Levandowski commenced a Chapter 11 Case in the United States Bankruptcy
 4   Court for the Northern District of California (the “Bankruptcy Court”) on March 5, 2020. Before
 5   that petition was filed, Mr. Levandowski deposited a sum of money with his counsel with
 6   directions to make the agreed-upon restitution payment when permitted to do so by this Court.
 7           4.       In addition to seeking this Court’s permission for the Clerk’s Office to accept Mr.
 8   Levandowski’s restitution payment, as requested herein, Mr. Levandowski will also seek an
 9   order from the Bankruptcy Court confirming that counsel may now deliver the restitution funds
10   on Mr. Levandowski’s behalf to the Clerk of the District Court, pursuant to the terms of his Plea
11   Agreement.
12           5. The parties therefore jointly request that this Court issue this Proposed Order

13   authorizing the Clerk to accept Mr. Levandowski’s restitution payment and to hold such funds in
14   the Clerk’s Registry, including interest earned thereon, pending further order of this Court.

15
16   Date: June 16, 2020                                    Respectfully submitted,

17
18                                                          /s/
                                                            RAMSEY & EHRLICH LLP
19                                                          Miles Ehrlich
                                                            Ismail Ramsey
20                                                          Amy Craig
21
                                                            Counsel for Anthony Levandowski
22
23
     Date: June 16, 2020                                    DAVID L. ANDERSON
24                                                          United States Attorney
25
                                                            /s/
26                                                          KATHERINE L. WAWRZYNIAK
                                                            ANDREW F. DAWSON
27                                                          Assistant United States Attorneys
28
                                                       2
     STIPULATION AND [PROPOSED] ORDER
     CASE NO. CR 19-377-WHA
               Case 3:19-cr-00377-WHA Document 82 Filed 06/16/20 Page 3 of 3




                                          [PROPOSED] ORDER
 1
 2           The Court, having considered the Stipulation Regarding Payment of Restitution Before
 3   Sentencing, which arises from the plea agreement entered in this case, the Stipulation having
 4   been executed by the United States and defendant’s counsel, and good cause appearing, hereby
 5   ORDERS as follows:
 6           1. The Stipulation is approved; and
 7           2. The Clerk of Court for the Northern District of California shall accept a check from the
 8   defendant’s attorney on behalf of the defendant in the amount of $756,499.22, made payable to
 9   “Clerk, United States District Court,” and to hold such funds in the Clerk’s Registry, including
10   interest earned thereon, pending the further order of this Court.
11
12           IT IS SO ORDERED.
13
14
      Dated:                                               ________________________
15
                                                           HON. WILLIAM ALSUP
16                                                         United States District Judge

17
18
19
20
21
22
23
24
25
26
27
28
                                                      ii
     STIPULATION AND [PROPOSED] ORDER
     CASE NO. CR 19-377-WHA
